UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1067



JOHN A. JENKINS; JULIA JENKINS,

                                           Plaintiffs - Appellants,


          versus


DONALD R. BAUMGARDNER, individually and his
official capacity as Director of the Office of
Community Development for Craven County, North
Carolina; HAROLD BLIZZARD, individually and in
his official capacity as County Manager for
Craven County, North Carolina,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-03-53-4-H)


Submitted:   June 30, 2005                  Decided:   July 29, 2005


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Everett Robinson, ROBINSON LAW OFFICE, Rocky Mount, North
Carolina, for Appellants. Mark A. Davis, WOMBLE CARLYLE SANDRIDGE
& RICE, PLLC, Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          John A. Jenkins and Julia D. Jenkins appeal the district

court’s order granting the Appellees’ motion for summary judgment

in their civil action alleging constitutional violations under 42

U.S.C.   §§   1981,   1983,   2000d,   in    regard   to   the   use   and

rehabilitation of their property after flooding.       We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.        See Jenkins v. Baumgardner,

No. CA-03-53-4-H (E.D.N.C. Oct. 20, 2004). We grant the Appellees’

unopposed motion to submit appeal for decision on the briefs and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 3 -